Citation Nr: 1720348	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-36 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizoaffective disorder, bipolar type, and alcohol/drug abuse disorder.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1979 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Waco, TX.

The Veteran attended a video hearing before the undersigned Veterans Law Judge (VLJ) in September 2014.  A transcript of the hearing has been associated with the claims file. 

This matter was previously remanded by a Board decision in December 2014 for further evidentiary development.  Having reviewed the record, the Board concludes there has been substantial compliance with its previous remand directives.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

The Board notes that the Veteran initially filed a claim of entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, the Veteran's claim cannot be "limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Upon review of the evidence, the Board has elected to re-characterize the PTSD claim as one for an acquired psychiatric disability, to include PTSD, schizoaffective disorder, bipolar type, and alcohol/drug abuse disorder.


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD, and his schizoaffective disorder, bipolar type, has not been shown to be etiologically related to his active military service.
CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, schizoaffective disorder, bipolar type, and alcohol/drug abuse disorder, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with his hearing testimony as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309) were initially provided to the Veteran in the 2010 Statement of the Case and were again provided in the 2016 Supplemental Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

After a review of the entire record, the Board has determined that service connection is not warranted for the following reasons. 
1. The Veteran has not been diagnosed with PTSD.
a. The Veteran's VA records are devoid of any diagnosis of PTSD.  While the Veteran had a positive PTSD screening  test in 2006, he never received an affirmative diagnosis.  A screening is not equivalent to a diagnosis.
b. In August 2016, a VA examiner found that the Veteran "does not meet the DSM5 criteria for PTSD or any other stressor related disorder." 
c. The Veteran reported that while stationed at Camp Hansen, Okinawa Japan, he feared for his life while caught in a typhoon driving a jeep.  This stressor has been conceded; however, the VA examiner determined that under the DSM5 criteria, the noted stressor was not considered a traumatic stressor for the purposes of diagnosing PTSD or any other stressor related disorder.

2. The Veteran has been diagnosed with schizoaffective disorder, bipolar type, but this acquired psychiatric disability has not been shown to be etiologically related to his active military service.  
a. The VA examiner concluded that the Veteran's current schizoaffective disorder, bipolar type, was "less likely than not" incurred in or caused by an in-service injury, event, or illness.  The examiner specifically stated this disorder did not originate in-service and did not relate to the Veteran driving through a typhoon in Japan in 1986 while in-service.  As the only medical opinion of record addressing the relationship between the Veteran's current psychiatric diagnosis and military service, the VA examiner's opinion is highly probative and dispositive in this matter.

3. The Veteran has also been diagnosed with alcohol/drug abuse disorder (alcohol, cannabis, and opioid).  As a matter of law, direct service connection for alcohol and drug dependence resulting from alcohol and drug abuse cannot be granted.  38 U.S.C.A. § 1131 (West 2014).  While the law allows service connection for an alcohol or drug abuse disability secondary to a service-connected disability, this has not been established in this case.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

4. The Veteran's lay statements and testimony have been considered in this decision.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Young v. McDonald, 766 F.3d 1348, 1353   (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").

5. Psychoses (a term which includes schizoaffective disorder) are included in the list of chronic diseases under 38 C.F.R. § 3.309(a) eligible for presumptive service connection consideration.  The evidence fails to establish that the Veteran's schizoaffective disorder was diagnosed in service, manifested to a compensable degree within one year of discharge from service, or that he has experienced a chronicity of symptomatology of psychotic disorder since service.  The VA examiner concluded that "information available in records does not allow delineation of the time period in which his current [s]chizoaffective [d]isorder originated after his discharge, and his ongoing use of substances would make it very difficult to make this determination even if records were available."  Presumptive service connection is unavailable. 

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, schizoaffective disorder, bipolar type, and alcohol/drug abuse disorder is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


